Citation Nr: 0330614	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


REMAND

Previously, on November 6, 2002, the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  All available, actual clinical records 
should be obtained from the specified 
health care providers, particularly any 
recent medical records pertaining to 
diabetes mellitus and any complications 
thereof from the Columbia, South Carolina, 
VA Medical Center.  

2.  Ask the appellant to provide any 
relevant employment medical and/or work 
performance/attendance records that he 
may have in his possession, as well as 
the complete name and address of any 
present or former employer(s), where 
pertinent records might be obtained.  If 
appellant indicates that there are some 
relevant employment medical and/or work 
performance/attendance records that any 
employer(s) has/have, they should be 
sought; otherwise, no additional action 
need be taken in this regard.  If records 
are reported available, these should be 
obtained and associated with the claims 
folder. 

3.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded appropriate 
examination(s), to determine the nature 
and severity of appellant's diabetes and 
any diabetic complications that may be 
manifested.  The entire claims folder 
should be reviewed by the examiner(s) 
prior to examination(s).  All indicated 
tests and studies should be performed, and 
all pertinent findings should be reported 
in detail.  

The examiner(s) should record appellant's 
body weight, describe any change in weight 
during the past year, and state whether 
the appellant is obese, underweight, or at 
ideal body weight.  The examiner(s) should 
describe appellant's general state of 
health; his ability to engage in usual 
activities and the regularity of 
activities; patterns of eating, work, 
exercise, and sleep; and whether he is 
fatigued.

The examiner(s) should record the types of 
insulin taken, the number of units needed 
daily, and the time of day injected; and 
if other hypoglycemic agents are used, the 
types and amounts should be specified.  
The examiner(s) should record the caloric 
content of appellant's regular diet; and 
if the appellant does not know the number 
of calories consumed, it should be so 
stated.  Inquiry into specific complaints 
he has considering control of his blood 
sugar should be made.

The examiner(s) should describe in detail 
the incidence and frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions (i.e., daily, weekly, monthly), 
and the measures taken for their 
prevention; and the type and frequency of 
treatment required for his diabetes (i.e., 
outpatient treatment and/or 
hospitalization, and the frequency 
thereof).

The examiner(s) should describe in detail 
the effect, if any, the diabetes mellitus 
has on appellant's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); whether insulin injections 
are required, and if so, their frequency 
and dosages; whether oral hypoglycemic 
agents are required, and if so, their 
dosages; the degree of control achieved in 
response to medication (i.e., is the 
diabetes well-controlled, poorly-
controlled, uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

The examiner(s) should record specific 
complaints concerning diabetic 
complications involving the skin, eyes, 
nervous system, heart, peripheral blood 
vessels, or genitourinary system, and he 
should be examined for diabetic 
complications.  The examiner(s) should 
describe in detail the nature and severity 
of any complications, such as diabetic 
retinopathy, nephropathy, vascular 
deficiencies/arteriosclerosis, neuropathy, 
pruritus ani, etc.  In the event there are 
no diabetic complications, the examiner(s) 
should so state.  However, if there are 
significant diabetic complications, the 
appellant should be scheduled for all 
indicated additional examinations, such as 
neurologic, ophthalmologic, 
cardiovascular, peripheral vascular, 
dermatologic, genitourinary, etc., in 
order to evaluate the nature and severity 
of any diabetic complications.  Again, 
these additional examination(s) are to be 
scheduled only if the appellant will 
report and the examiner(s) conclude that 
these residuals are of sufficient severity 
as to require such additional 
examination(s).

Send the claims folder to the examiner(s) 
for review.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. Garvin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





